Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 4/13/2021.
Claims 1-5 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




2A-prong 1: Claims 1-5 are directed to non-statutory subject matter.  Claim 5 is directed to generating a route of the vehicle to the destination such that the vehicle passes through an area where presence of a user corresponding to a target of the advertisement information is expected by acquiring a destination of a crew of the vehicle; a first user who wants to move by the vehicle; acquiring advertisement information associated with the destination and transmitting the advertisement information.   These recited limitations are advertising, marketing based on behavior and fall under “Certain Methods of Organizing Huma Activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim recite the additional limitations of a display device for displaying the obtained advertisement information.  This generic computer limitations are no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into 

2B:   As discussed with respect to Step 2A prong 2, there no additional elements recited in the claim to amount to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  


Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent apparatus claim 1 and system claim 4 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method claim 4. Claims 1 and 4 further recite a processor, a network interface connected to a network for performing generic computer function of processing data (acquiring, generating and instructing). This generic processor limitation is no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 2-3 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Butts (2015/0220991 hereinafter Butts) in view of Hawkins et al. (2016/0061621 hereinafter Hawkins).
	With respect to claims 1, 4 and 5, Butts teaches systems and methods for:
	Acquiring a destination of a crew of a first vehicle (i.e.  a vehicle occupant e.g., a driver or other occupant) that is a vehicle including a display of a vehicle installed toward an outside of the vehicle and that is able to carry a first user who wants to move by the vehicle (i.e. occupant is able to see through the windows of the vehicle, while people outside the vehicle can see the digital advertisements on the transparent 
	Acquiring advertisement information associated with the destination (i.e. the digital advertisements displayed may be targeted to a driver or passengers of other vehicles, or a group of people outside the car. Some embodiments disclosed herein select targeted advertisements based on an advertising context, which includes, but is not limited to, a location of the vehicle, a set of preferences of a consumer targeted by the advertisement, the consumer's social media profiles, and other consumer metadata)(paragraph 0012).
	With respect to generating a route of the first vehicle to the destination such that the first vehicle passes through an area where presence of a user corresponding to a target of the advertisement information is expected, and transmitting, to the first vehicle, the advertisement information, a display instruction of the advertisement information to the display device, and route information of the generated route. Butts teaches the digital advertisements are targeted to people outside of the car, a location of the vehicle and consumer targeted by the advertisement on paragraph 0012.  Butts is silent as to generating a route such that the vehicle passes through an area/location of a user corresponding to the target advertisement.  Nevertheless, Hawkins teaches on paragraph 0060 “ FIG. 2, the central facility 114 is provided with the advertisement identifier 216 to identify advertisement(s) to be provided to the person 102 based on the detected travel path of the vehicle 104. That is, in some examples, the advertisement identifier 216 compares the route points (e.g., roads and/or intersections) identified by the navigational voice cues 110 to the roads and/or intersections within the target area. road and/or intersection) designated by the navigational voice cues 110 with each of the target areas. In some such examples, the voice cues 110 may guide the vehicle 104 through more than one target area”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Hawkins of generating a route such that the vehicle passes through an area/location of a user corresponding to the target advertisement, in order to generate a more targeted route.

	Claims 2-3 further recite determining a discount rate or discount amount of a coupon in accordance with the number of the first users who ride together in the first vehicle/in accordance with presence/absence of passage through the generated route and transmitting the coupon to the user terminal owned by the crew of the first vehicle.  Official Notice is taken that it is old and well known to provide a larger discounts for groups and to encourage drivers to drive through targeted routes by not having to pay tolls in certain areas.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the old and well features of 

	
References of record not applied:
	JP 2003241698 teaches an advertisement for an unspecified number of people outside a vehicle using a vehicle body such as a bus.

	Non Patent Literature, titled “Implicit Learning for Explicit Discount Targeting in Online Social Networks” teaches discount coupons over on Online Social Networks in  which users forward such coupons to each other in return for a reward.     

Response to Arguments
The 101 rejections have been maintained.  The claims pertain to generating a route of the vehicle to a destination such that the vehicle passes through an area where presence of a user corresponding to a target of the advertisement information is expected.  The claims under its broadest reasonable interpretation, covers advertising, marketing based on behavior and falls under “Certain Methods of Organizing Human Activity”. That is other than reciting a “network” and “processor” for performing generic computer functions of processing data, “acquiring”, “generating” and “instructing” advertisement information based on the generated route. The published specification further describes on paragraph 0034 “The processor 101 is, for example, a central processing unit (CPU). The processor 101 loads and executes OS and various 
Applicant argues that Butts doesn’t teach “acquiring advertisement information associated with the destination” because according to Applicant in Butts the advertisements are based on the current location of the vehicle.
	The Examiner wants to point out that the selected advertisements in Butts are based on the location/destination of the vehicle, and therefore the rejection has been maintained.
Applicant argues that Hawkins doesn’t teach “generating a route of the vehicle to the destination such that the first vehicle passes through an area where presence of a user corresponding to a target advertisement information is expected” because according to Applicant in Hawkins a pre-ordained travel path is used as basis for the ads, which is different than generating a route.
	The Examiner wants to point out that Hawkins teaches alternative embodiments. As cited by Hawkins on paragraph 0060 “In such examples, the advertisement identifier road and/or intersection) designated by the navigational voice cues 110 with each of the target areas. In some such examples, the voice cues 110 may guide the vehicle 104 through more than one target area” and Hawkins further clarifies for example on paragraphs 0028 “ the driver of the vehicle 104 may disregard the navigational directions and/or independently change course prior to reaching an identified route point (e.g., intersection) in a target area such that the navigation system 106 recalculates a new route that avoids the target area. In some such examples, the data collection entity 116 and/or the business(es) 118 may nevertheless provide the advertisement associated with the target area because the navigational voice cues 110 indicated that the person 102 was at least approaching the target area and, thus, will likely pass nearby (e.g., within a threshold distance of the target area “,  and on paragraph 0031 “the data collection entity 116 analyzes the navigation information based off of the navigational voice cues 110 to generate or recreate a route or travel path of the vehicle 104. In some examples, the central facility 114 analyzes the travel path of the vehicle 104 to determine whether the vehicle 104 passed the locations of the outdoor advertisements identified by the business(es) 118.” As can be seen by the citations of Hawkins, contrary to Applicant’s arguments, Hawkins teaches instances of not pre-ordained travel path by generating a route/recreating a new route such that the vehicle passes the outdoor advertisements identified by the business.       
	   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Point of contact
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688